MEMORANDUM **
Francisco Llantada-Garcia appeals his conviction for possession of over 50 grams of methamphetamine, with intent to distribute. See 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A). The sole ground raised on appeal is ineffective assistance of trial counsel. Although we generally do not review such claims on direct appeal, see United States v. Vgeri, 51 F.3d 876, 882 (9th Cir.1995), the claim here fits into a recognized exception because “the record is sufficiently developed to permit the reviewing court to resolve the issue.” United States v. Daly, 974 F.2d 1215, 1218 (9th Cir.1992) (citation omitted). We affirm.
Llantada-Garcia was not prejudiced by his counsel’s allegedly deficient performance. See Strickland v. Washington, 466 U.S. 668, 697, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984) (“[A] court need not determine whether counsel’s performance was deficient before examining the prejudice suffered by the defendant as a result of the alleged deficiencies.”). The jury heard evidence that a police informant set up a drug purchase from Llantada-Garcia, and that Llantada-Garcia was arrested at the drug purchase delivery location with the methamphetamine in his car. There is no “reasonable probability that, but for counsel’s [allegedly] unprofessional errors, the result of the proceeding would have been different.” Strickland, 466 U.S. at 694, 104 S.Ct. 2052.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.